3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/20 and 10/20/20 were filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1, is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Fairbairn et al., (U.S. Pub. No, 2002/0155629), hereinafter referred to as "Fairbairn".

Fairbairn shows, with respect to claim #1, method of controlling gate formation of a semiconductor device (paragraph 0053), comprising: acquiring a correlation between gate critical dimensions (CDs) and etching recipes for forming gate trenches (paragraph 0009, 0031); measuring a gate CD on a target wafer (paragraph 0009, 0053); determining an etching recipe based on the correction and the measured gate CD (paragraph 0053); and performing an etching process on the target wafer to form a gate trench with the determined etching recipe (paragraph 0054).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) #2, 3, 5 is/are rejected under 35 U.S.C. 102 (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fairbairn et al., (U.S. Pub. No, 2002/0155629), hereinafter referred to as "Fairbairn".

Fairbairn shows, with respect to claim #2, wherein a method the implemented in conjunction with inspecting a "target feature" such as transistor gate formed on a semiconductor wafer (paragraph 0038), of an etching process of a gate structure (paragraph 0059) and an adjusting processed is provided (paragraph 0054).

The Examiner notes that Fairbairn does not state explicitly measuring at least on gate length at a location in proximity of an edge of a fin. However, the Examiner notes that Fairbairn discloses the claimed invention except for explicitly measuring at least on gate length at a location in proximity of an edge of a fin. It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement measuring at least one gate length at a location in proximity of an edge of a fin, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. Furthermore, the Examiner takes the position, the applicant has not established the critical nature, with respect to the method claimed, of measuring at least on gate length at a location in proximity of an edge of a fin, that would depart from the method taught by Fairbairn.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various measured areas, with respect to claim #2, a method consisting of measuring at least on gate length at a location in proximity of an edge of a fin, as shown in the method of Fairbairn.

Fairbairn shows, with respect to claim #3, wherein the CDs of the inspected features are averaged, and (fig. #4b, item 498) the etch recipe associated with the average CD is fed forward to etcher 370 to adjust (or "update") the etch recipe to correct the CD deviation of the features on the wafers in the inspected lot (paragraph 0045, 0048).

The Examiner notes that Fairbairn does not state explicitly measuring a first gate length at a first location in proximity to a first edge of a fin; measuring a second gate length at a second location in proximity to a second edge of the fin; and calculating a weighted value of the first and second gate lengths as the measured gate CD. However, the Examiner notes that Fairbairn discloses the CDs of the inspected features are averaged, and at step 498, the etch recipe associated with the average CD is fed forward to etcher 370 to adjust (or "update") the etch recipe to correct the CD deviation of the features on the wafers in the inspected lot wherein the transistor gate is one of the areas that is shown to be measured (paragraph 0038, 0048, 0069). It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement measuring a first gate length at a first location in proximity to a first edge of a fin; measuring a second gate length at a second location in proximity to a second edge of the fin; and calculating a weighted value of the first and second gate lengths as the measured gate CD, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. Furthermore, the Examiner takes the position, the applicant has not established the critical nature, with respect to the method claimed, measuring a first gate length at a first location in proximity to a first edge of a fin; measuring a second gate length at a second location in proximity to a second edge of the fin; and calculating a weighted value of the first and second gate lengths as the measured gate CD, that would depart from the method taught by Fairbairn.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various measured areas, with respect to claim #3, a method measuring a first gate length at a first location in proximity to a first edge of a fin; measuring a second gate length at a second location in proximity to a second edge of the fin; and calculating a weighted value of the first and second gate lengths as the measured gate CD, as shown in the method of Fairbairn.

Fairbairn shows, with respect to claim #5, wherein the CDs of the inspected features are averaged, and (fig. #4b, item 498) the etch recipe associated with the average CD is fed forward to etcher 370 to adjust (or "update") the etch recipe to correct the CD deviation of the features on the wafers in the inspected lot (paragraph 0045, 0048).

The Examiner notes that Fairbairn does not state explicitly measuring a first gate length at a first location in proximity to a first edge of a fin; measuring a second gate length at a second location in proximity to a second edge of the fin; and calculating a weighted value of the first and second gate lengths as the measured gate CD. However, the Examiner notes that Fairbairn discloses the CDs of the inspected features are averaged, and at step 498, the etch recipe associated with the average CD is fed forward to etcher 370 to adjust (or "update") the etch recipe to correct the CD deviation of the features on the wafers in the inspected lot wherein the transistor gate is one of the areas that is shown to be measured (paragraph 0038, 0048, 0069). It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement measuring a first gate length at a first location in proximity to a first edge of a fin; measuring a second gate length at a second location in proximity to a second edge of the fin; and calculating a weighted value of the first and second gate lengths as the measured gate CD, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. Furthermore, the Examiner takes the position, the applicant has not established the critical nature, with respect to the method claimed, measuring a first gate length at a first location in proximity to a first edge of a fin; measuring a second gate length at a second location in proximity to a second edge of the fin; and calculating a weighted value of the first and second gate lengths as the measured gate CD, that would depart from the method taught by Fairbairn.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various measured areas, with respect to claim #3, a method measuring a first gate length at a first location in proximity to a first edge of a fin; measuring a second gate length at a second location in proximity to a second edge of the fin; and calculating a weighted value of the first and second gate lengths as the measured gate CD, as shown in the method of Fairbairn.

//
Claims #6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairbairn et al., (U.S. Pub. No, 2002/0155629), hereinafter referred to as "Fairbairn", and in view of Kim (U.S. Pub. No. 2019/0043001 A1), hereinafter referred to as “Kim”.

Fairbairn as modified by Funk and Machala, substantially shows the claimed invention as shown in the rejection above.

Fairbairn fails to show, with respect to the method of claim #6, wherein the locations are below the fins. 

Kim teaches, in similar invention for fabrication semiconductors, with respect to claim #6, a method wherein the measured active pattern (fig. #19b, item AP1, also shown below as item BFS) is position below the gate structures (fig. #19b, item G) (paragraph 0119)
[AltContent: textbox (Area below Fin structure; BFS)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: oval][AltContent: textbox (Fin structure area; FS1)]         
    PNG
    media_image1.png
    467
    531
    media_image1.png
    Greyscale
 
It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to the method of claim #6, wherein the locations are below the fins, into the method of Fairbairn, with the motivation this correlates the necessary active rejoins with the gate structure, as taught by Funk.

///
Claims #8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairbairn et al., (U.S. Pub. No, 2002/0155629), hereinafter referred to as "Fairbairn" and in view of Su et al., (U.S. Pub. No. 2021/0036130), hereinafter referred to as “Su”.

Fairbairn substantially shows the claimed invention as show above.

Fairbairn fails to show, with respect to claim #8, a method wherein the etching recipe is picked from a series of etching recipes that are different in etching duration.

Su teaches, in similar invention for fabrication semiconductors, with respect to claim #8, a method wherein different etching recipes may include different process conditions that include etching duration (paragraph 0037, 0053).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, a method wherein the etching recipe is picked from a series of etching recipes that are different in etching duration, into the method of Fairbairn, with the motivation that different recipes allow for different etching variations that control etching depths, area and texture of the resulting layer, as taught by Su.


///
Claims #10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baars et al., ((U.S. Pub. No. 2019/0043963 A1), hereinafter referred to as “Baars”, and in view of Machala, III (U.S. Pub. No. 2005/0130432 A1), hereinafter referred to as “Machala”.

Baars shows, with respect to claim #10, a method picking an etching recipe based on the required gate length (the required gate length); etching the dummy gate stack with the etching recipe, thereby forming a gate trench; and forming a metal gate stack in the gate trench (paragraph 0012).

Baars substantially shows the claimed invention as shown above.
Baars fails to show, with respect to claim #10, measuring a gate length of a dummy gate stack on a target wafer. 

Machala teaches, in similar invention for fabrication semiconductors, with respect to claim #10, a method of controlling gate formation of a semiconductor device, comprising: measuring a gate length of a dummy gate stack on a target wafer (paragraph 0025)

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, measuring a gate length of a dummy gate stack on a target wafer, into the method of Baars, with the motivation this assist in the protection of the underline layers while polishing is performed and can be removed to perform further processing steps, as taught by Machala.

Baars fails to show, with respect to the method of claim #11, wherein the gate length is measured in a location of the dummy gate stack that is in proximity to a sidewall of a fin engaged by the dummy gate stack. 

Machala teaches, in similar invention for fabrication semiconductors, with respect to claim #11, a method of controlling gate formation of a semiconductor device, comprising: measuring a gate length of a dummy gate stack on a target wafer (paragraph 0025) wherein the gate structure is in proximity of the sidewalls (paragraph 0023) wherein the fin and spacer width is determined according to the measured gate length (paragraph 0029)

The Examiner notes that Machala does not state explicitly that the measured gate is in the proximity of the sidewall of a fin. However, the Examiner notes that Machala states, “ etching at may be controlled to achieve a final offset spacer width determined according to the measured gate length” as shown in paragraph 0029. Furthermore, the applicant has not established the critical nature or provide specific range of the sidewall or fin that would better define the critical nature of the location of the gate stack that is in proximity to a sidewall of a fin engaged by the dummy gate stack.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to the method of claim #11, wherein the gate length is measured in a location of the dummy gate stack that is in proximity to a sidewall of a fin engaged by the dummy gate stack, into the method of Baars, with the motivation this assist in the protection of the underline layers while polishing is performed and can be removed to perform further processing steps, as taught by Machala.


///
Claims #12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baars et al., ((U.S. Pub. No. 2019/0043963 A1), hereinafter referred to as “Baars” as modified by Machala, III (U.S. Pub. No. 2005/0130432 A1), hereinafter referred to as “Machala” and in view of Prager et al., (U.S. Pub. No. 2012/0253497), hereinafter referred to as “Prager”.

Baars as modified by Machala substantially shows the claimed invention as show above.

Baars as modified by Machala fails to show, with respect to claim #12, a method wherein the measuring of the gate length includes: measuring first and second gate lengths in two locations of the dummy gate stack, wherein the two locations sandwich a fin engaged by the dummy gate stack; and selecting a weighted value of the first and second gate lengths as the measured gate length.

Prager teaches, in similar invention for fabrication semiconductors, with respect to claim #12, a method wherein the measuring of the gate length includes: measuring and obtaining data (fig. #4, item 413) consisting of gate stack data at the center of the wafer and at the edge of the wafer (paragraph 0111) wherein data for predicter etch biases are controlled by recipes (paragraph 0113), wherein the middle CD performs the best in simple terms because it averages the variation of the top and bottom CD measurement (paragraph 0293).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12, a method wherein the measuring of the gate length includes: measuring first and second gate lengths in two locations of the dummy gate stack, wherein the two locations sandwich a fin engaged by the dummy gate stack; and selecting a weighted value of the first and second gate lengths as the measured gate length, into the method of Baars as modified by Machala, with the motivation this allows the CD profile maps of one or more material related maps (structural, sidewall angle, width or combination thereof) to be tailored to the design preferences, as taught by Prager.

///
Claims #16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baars et al., ((U.S. Pub. No. 2019/0043963 A1), hereinafter referred to as “Baars” as modified by Machala, III (U.S. Pub. No. 2005/0130432 A1), hereinafter referred to as “Machala” and in further view of Su et al., (U.S. Pub. No. 2021/0036130), hereinafter referred to as “Su”.

Baars as modified by Machala substantially shows the claimed invention as show above.

Baars as modified by Machala fails to show, with respect to claim #16, a method wherein the etching recipe is picked from a series of etching recipes that are different in etching duration.

Su teaches, in similar invention for fabrication semiconductors, with respect to claim #16, a method wherein different etching recipes may include different process conditions that include etching duration (paragraph 0037, 0053).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #16, a method wherein the etching recipe is picked from a series of etching recipes that are different in etching duration, into the method of Baars as modified by Machala, with the motivation that different recipes allow for different etching variations that control etching depths, area and texture of the resulting layer, as taught by Su.


/////
Claims #17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairbairn et al., (U.S. Pub. No, 2002/0155629), hereinafter referred to as "Fairbairn" and in view of Funk et al., (U.S. Pub. No. 2008/0183312 A1), hereinafter referred to as “Funk”.

Fairbairn shows, with respect to claim #17 and 20, a system for manufacturing semiconductor devices, comprising; a device dimension measuring tool ( CD-SEM or optical inspection tool) (paragraph 0029) configured to measure gate critical dimensions (CDs) of the gate structures (paragraph 0053); and a determination unit (fig. #3, item 360)(paragraph 0038) configured to read from the device dimension measuring tool the gate CDs and feed forward one of a series of etching recipes based on the gate CDs to the gate formation tool for a gate etching process performed by the gate formation tool (paragraph 0041).

Fairbairn substantially shows the claimed invention as shown above.
Fairbairn fails to show with respect to claim #17, system wherein a gate formation tool configured to form gate structures.

Funk teaches, in a similar method for forming transistors, with respect to claim #17, a processing system comprised of an etching tool for etching a gate structure (paragraph 0122).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17, system wherein a gate formation tool configured to form gate structures, into the method of Fairbairn, with the motivation that this allows the transistor to be created, as taught by Funk.


//////
Claims #18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairbairn et al., (U.S. Pub. No, 2002/0155629), hereinafter referred to as "Fairbairn" as modified by Funk et al., (U.S. Pub. No. 2008/0183312 A1), hereinafter referred to as “Funk” and in further view of Machala, III (U.S. Pub. No. 2005/0130432 A1), hereinafter referred to as “Machala”.


Fairbairn as modified by Funk, fails to show, with respect to the method of claim #18, wherein the device dimension measuring tool measures the gate CDs at locations that are on edges of fins engaged by the gate structures. 

Machala teaches, in similar invention for fabrication semiconductors, with respect to claim #18, a method of controlling gate formation of a semiconductor device, comprising: measuring a gate length of a dummy gate stack on a target wafer (paragraph 0025) wherein the gate structure is in proximity of the sidewalls (paragraph 0023) wherein the fin and spacer width is determined according to the measured gate length (paragraph 0029)

The Examiner notes that Machala does not state explicitly that the locations that are on edges of fins engaged by the gate structure. However, the Examiner notes that Machala states, “ etching at may be controlled to achieve a final offset spacer width determined according to the measured gate length” as shown in paragraph 0029. Furthermore, the Examiner notes one of ordinary skilled in the art would recognize that the fin structures are located in the direct area of the gate structures. Also, the further notes that neither the claim language nor the specifications has identified a specific range or distance of the claimed edge of fins location. Furthermore, the applicant has not established the critical nature or provide critical locations to define claimed edge of fins location.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to the method of claim #18, wherein the device dimension measuring tool measures the gate CDs at locations that are on edges of fins engaged by the gate structures, into the method of Fairbairn as modified by Funk, with the motivation this assist in the protection of the underline layers while polishing is performed and can be removed to perform further processing steps, as taught by Machala.


//////
Claims #19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairbairn et al., (U.S. Pub. No, 2002/0155629), hereinafter referred to as "Fairbairn" as modified by Funk et al., (U.S. Pub. No. 2008/0183312 A1), hereinafter referred to as “Funk” and Machala, III (U.S. Pub. No. 2005/0130432 A1), hereinafter referred to as “Machala” and in further view of Kim (U.S. Pub. No. 2016/0043001 A1), hereinafter referred to as “Kim”.

Fairbairn as modified by Funk and Machala, substantially shows the claimed invention as shown in the rejection above.

Fairbairn as modified by Funk and Machala, fails to show, with respect to the method of claim #19, wherein the locations are below the fins. 

Kim teaches, in similar invention for fabrication semiconductors, with respect to claim #19, a method wherein the measured active pattern (fig. #19b, item AP1, also shown below as item BFS) is position below the gate structures (fig. #19b, item G) (paragraph 0119)
[AltContent: textbox (Area below Fin structure; BFS)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: oval][AltContent: textbox (Fin structure area; FS1)]         
    PNG
    media_image1.png
    467
    531
    media_image1.png
    Greyscale
 
It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to the method of claim #19, wherein the locations are below the fins, into the method of Fairbairn as modified by Funk and Machala, with the motivation this correlates the necessary active rejoins with the gate structure, as taught by Funk.


Allowable Subject Matter
Claims #7, 9, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim #4
The weighted value is a larger value of the first and second gate lengths.
Claim #7
Measuring the gate CDs of the dummy gate stacks; etching the dummy gate stacks with the etching recipes, thereby forming the gate trenches; forming replacement gate stacks in the gate trenches; and measuring the gate CDs of the replacement gate stacks.
Claim #9
Measuring a second gate CD at a second location between the first fin and a second fin, wherein the determining of the etching recipe includes comparing the second gate CD to a pre-determined minimum gate CD value.
Claim #13
The weighted value is a larger value of the first and second gate lengths.
Claim #15
The gate length is measured at a height of the dummy gate stack that is lower than a fin engaged by the dummy gate stack.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
10/22/19

/JULIO J MALDONADO/            Supervisory Patent Examiner, Art Unit 2898